 310DECISIONSOF NATIONAL LABORRELATIONS BOARDDowningtown Paper Co., A Division of SonocoProducts Company iandLocal 384, InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Petitioner. Case4-RC-8959July 29, 1971DECISION AND DIRECTION OFELECTIONBY MEMBERSFANNING,JENKINS, ANDKENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Joan F. Homer.Following the hearing, this case was transferred to theNational Labor Relations Board in Washington,D.C., for decision, pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tions and Statements of Procedure, Series 8, asamended. Thereafter, the Petitioner, the Employer,and the Intervenor2 filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, including thebriefs, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4.The Petitioner seeks to sever from the existingproduction and maintenance unit, currently repre-sented by the Intervenor, a unit of all over-the-roadtruckdrivers, excluding production and maintenanceemployees, utility and waste truck drivers, and reliefdrivers.3 Alternatively, the Petitioner would representall truckdrivers if the Board finds such unit appropri-ate.The Employer and the Intervenor oppose therequested severance, on the grounds that the only1The name of the Employer appears as amended at the hearing.2United Papermakers and Paperworkers, AFL-CIO, and UnitedPapermakers and Paperworkers, Local 414, AFL-CIO, herein called theIntervenor, was permitted to intervene on the basis of a current contractwith the Employer There is no claim that this contract constitutes a bar.appropriate unit is -the- existing unit composed of allproduction and maintenance employees, and iriclud-The Employer, located' in Downingtown, Pennsyl-vania, is engaged in the manufacture of paperboardand is a division of Sonoco Products Company, aSouth Carolina corporation engaged in the manufac-ture of paper and plastic products.The Employer employs approximately 250 employ-ees plus several categories of truckdrivers. There areapproximately 14 over-the-road drivers who drivetractor-trailers and haul finished products from theEmployer's plant to customer locations. They alsoback-haul raw materials, machinery, and equipmentthat are used in the production process, and theydeliver to, and back-haul from, other Sonoco-ownedpaper plants. Approximately 90 percent of the tripsmade by the over-the-road drivers are nonlayovertrips.On occasion, an over-the-road driver may makemore than one trip in a day. There are two over-the-road drivers who are engaged in hauling fuel oil froma distributor to the plant. The Employer currentlyemploys one relief driver who performs as a temporaryfill-in for the over-the-road driver when needed, butroutinely performs essentially the same duties as thedrivers classified as utility drivers. There are fourutilitydriverswho are engaged in the hauling ofvariousmaterials between the various parts of theEmployer's plants including warehouses. They alsohaul to and from customers' plants, suppliers, freightstations, and dumpingareas.There is one employee inthe classification of waste driver, who hauls rubbishand waste materials from the plant to the dump 4All drivers, except for the over-the-road drivers,punch timeclocks and are paid on an hourly basis, asare the production and maintenance employees.Over-the-road drivers are paid on a mileage or triprate, they are not paid for overtime, they are paid for"waiting time" and are given a motel allowance whennecessary, and holiday pay for the over-the-roaddrivers is based on an average trip pay income unlikethe holiday pay for other drivers and employees whichis based on an hourly rate. Over-the-road drivers workno particular shift and average 50 to 55 hours a week,whereas the other drivers and employees work regularshifts averaging 48 to 54 hours per week. Unlike theotherdriversand employees, the over-the-roaddrivers are required, by the United States Departmentof Transportation, to keep a logbook of their trips andtheir worktime, which cannot exceed a maximum of 60hours in any 7-consecutive-day period. Although the3Petitioner amended its petition at the hearing.4The Employer states that when the present waste driver, an employeefor approximately 42 years, retires,the classification of waste driver will beeliminated and the utility drivers will assume the duties formerly performedby the waste driver.192 NLRB No. 42 DOWNINGTOWM PAPER CO.311Employer requires all of its employees to take physicalexaminations,, only the over-the-road drivers arerequired to meet the Department of Transportationrequirements with-respect to physical examinations.The Employer makes a contribution on behalf of eachemployee to the pension fund,,according to a formulabased on their hourly rate - of pay, whereas thecontribution for the over-the-road drivers is based onan "hourly waiting time" rate.All drivers are assigned to the trucking department,which is a part of, a larger section called transportationand purchasing and includes, storeroom employeesand skid lot personnel: The drivers and employees aresupervisedby a' manager, traffic manager, anddispatch supervisor. In view of the irregularity of theirworking hours, the over-the-road drivers often pick uptheir assignments in there individual lockers. The,orders are placed their by the dispatcher before hegoes home at 5 p.m. Although other drivers may besupervised by a production or maintenance supervi-sor when they are temporarily assigned to thosesections, the over-the-road driver is never supervisedby other supervisors during his'normal tour of duty.There have been approximately four permanent jobtransfers from the production and maintenancesection to the over-the-road driver positions. Andsome of these men permanently transferred back intothe production and maintenance section after becom-ing disenchanted with the over-the-road driving. Theover-the-road drivers do not load or unload theirtrailers at the plant but are called upon at times tohelp load or unload at their destinations. However,the other drivers load and unload their trucks at theplant.Although other drivers are assigned to productionand maintenance- jobs when they are not performingdriving functions, the over-the-road drivers are notassigned such jobs except during plant shutdownperiods during the months of July and December.Other drivers in the trucking department are permit-ted to sign up for weekend overtime assignments inother departments. However, over-the-road truckdri-vers are not permitted to sign up for weekendovertime work, primarily because of the 'DepartmentofTransportation regulationwhich limits theirworking time to a maximum of 60 on-the-job hours inany 7-consecutive-day period.The relief driver is the only driver qualified toreplace an over-the-road driver, all other drivers arenot qualified to fill in for the over-the-road drivers.However, as the job of replacement for the over-the-road driver occurs only sporadically, the relief driveralso shuttles trailers all over the plant.Seniority is figured for each employee on aplantwide basis, department basis such as truckingdepartment, and on a job classification basis. As aresult of plantwide seniority, there have been in-stances wherein over-the-road drivers have "bumped"into a production and maintenance position based onseniority.There is evidence that on one occasionduring the July 1970 shutdown, there was reducedwork in the trucking department and an individualdid use_ his plant seniority to work in the maintenancedepartment.However, over-the-road vacancies arefilled in the order of progression first by the reliefdriver, even though he is less senior than someone inthe plant, and then by the utility driver, if qualified,and then by other employees throughout the plant, ifqualified. Openings for oil truck drivers are offeredfirst to the other over-the-road drivers and seniority inthat group prevails. Clearly, plantwide seniority is notcontrolling in filling the over-the-road job openings or,in filling the oil truck driver classification.Although transfers have occurred from the pro-duction and maintenance departments to the truckingdepartment, most of the transfers have-been on apermanent basis to the trucking department, with adearth of transfers from the over-the-road classifica-tion to production and maintenance jobs. The specialqualifications required by over-the-road drivers nec-essarily limits the amount of interchange with otherdrivers and with production and maintenance jobs.After an election at the plant in September-1943, theBoard certified the United Paper Novelty and ToyWorkers as representative of all of Employer'semployees in a production and maintenance unit,including truckdrivers. In 1945, the union changed itsname to United Papermakers and Paperworkers, theIntervenor herein.5 The Intervenor has continued tobargain for all employees including, _truckdrivers.Prior to 1955, the drivers were classified as heavytruck driver, tractor-trailer driver, and light truckdriver.After 1955, the plant established new driverclassifications; i.e., utility truck driver and waste truckdriver.Prior to the fall of 1968, the Downingtown PaperCompany had contracted out all of its long-distancehauling. All of its short-distance hauling of finishedproducts to customers was performed by its utilitydrivers.When Sonoco Products Company purchasedDowningtown, Downingtown adopted Sonoco's poli-cy of employing its over-the-road drivers, andDowningtown created an employee classification ofover-the-road driver. The Downingtown plant is' butone of several paper plants owned "and operated bySonoco. There are two plants in Massachusetts, oneplant in New Jersey, two plants in Pennsylvania, onein Virginia, and one in California. These plants are3 The number of the local,414, was retained.Huston Matson,who is a414 in 1943,and has continued in that position, except for a period ofmillwright in the maintenance department,was elected president of localillness,until the present time. 312DECISIONSOF NATIONALL,LABOR RELATIONS BOARDoperated as -part of_an interconnected chain in that 'alarge'.amount of ..the deliveries of finished, paperproducts, by the Downingtown over=the-road driversare to other Sonora plants;and, a significant amount 'of, back-hauls of raw, material's are made from these`plants.'Rather than employ, drivers from the outside to-fill'itsoverthe-road,classification,Downingtown fo1=_lowed'a,policy`of promoting employees from existingpositions' ithin-th'e plant.'New employees were to behired'to fill the over the-road job classification only asa lastresort.A'lsocreated at this tune was ^ the newclassification of relief driver This job was created, asan intermediate°step"between` utility, driverand over-the-road driver. oThe relief driver was to perform as, atemporary,fill-in.for the'over-the-road,driver whenneeded,but asI a, matter of routine would performessen`tially'the same duties as_the utility. driver. Theover-the-road driver classification and the reliefdriver classification were placed within the- alreadyexisting.trucking department,,whichincluded the -waste driver and the utility drivers.The, Inter-venor,was- notified of Downingtown',sdecision and-,it commencedbargaining on behalf ofthe, employees who, would,fill the new classifications.On ,November,13, 1968, ,the negotiations resulted inthe execution of a supplementalagreementcoveringthe over-the-road'drivers and'relief'drivers.Thissupplemental,agreement was incorporated- into the,terms'of the then current labor,agreementcoveringthe, other drivers and, production' and maintenanceemployees.Follwingthe execution of the supplemental agree-ment,theEmployer notified employees of 'theiropportunity, to bid'on openings;in the'over-the=roadclassification.The openings were offered first to thedrivers in the trucking department'and then toemployees plantwide.Many employees with jobs inthe plant'bid - on'the openings.Of the first fiveemployees selected for the new classification, fourwere promoted`fromproduction jobs within the plant.,When the Employer's need for'over-the-'road drivers'increased additional openings were posted,and whenpossible these openings were filled by promotingincumbent employees from other driver positions orproduction jobs within the plant.On at least two,occasions, ,the ,openings,were advertisedprior, to theEmployer's obtaining ,a vehicle for the employee e todrive.'When this, '.occurred, thek job applicant wasoffered. a,production job in the plant or inanotherdriving,^capacityy until the truck was acquired. Atthetime it established.classifications,theEmployerassertedly put into operation a plan of progression6Wright City Display Manufacturing Company,183 NLRB'No. 86.whereby'employees in'the trucking department wouldadvance from utility driverto over-the=road driver.-,,While,the recorddoes-indicatethatthere is a longbargaining history,between theEmployer; and theIntervenor covering the employeesand thendrivers,except for,over-the-road drivers who were not;employed until`January'1'969, and jthat the'over-the 'road drivers do share'similar benefits,and they,havebeen represented by the'Intervenor,these'factorsalone do not,preclude'severing the'' over-the-roadtruckdrivers fromthe existing unit,where,as here, theover-the-roaddrivers share=a:community- of interestsseparate and apart from' the'other drivers 'andemployees.A careful.evaluation of the evidence,convinces; usthat'the over-the-road'drivers-spend most of theirworking time awayfrom the plant,do noplant work,do not load or unload their trucks at the plant, and` donot interchangewith'other drivers or production andmaintenance employees. ,Thee basisfor compensationfor over-the-'road drivers differs from-that of otheremployees;`and they work different,hours and are notpermitted, to.,performthe -overtimeWork which isavailable to other drivers and production and mainte-nance employees.Over-the-road drivers donot workin other departments or for supervisors other thanthose in the transportation,and purchasing;depart-ment, ,unlike,otherdrivers,,and production ' andmaintenance employees,and therefore their contactwith the plant employees is minimal:,Over-the-roaddrivers musts undergo more stringent physical exami-nations in order to meet the health requirements^ofthe Department of Transportation.And the Employerconcedes that presently, only the relief .driver isqualified too become an over-the-road-,driver.In view of ;the above,we find that the 14 over-the-road drivers, constitute a homogeneous,functionallydistinct group such as the Board has traditionally,accorded the, right of self-determination,notwith-standing a, history of bargaining onta broaden basis.6In, addition,the,parties stipulated,-and.we find; thatthe. Petitioner is a union which has,historicallyrepresented truckdrivers.We, find, therefore,-.that,theEmployer's over-the-road,truckdriversmay, if they sodesire,constitute a, separate appropriate unit for thepurposes of collective bargaining, and we shalltherefore direct,an election among, the employees inthe following voting group: .,Allover-the-road truckdriver-s'of the Employer at-its,-,plantatDowningtown,Pennsylvania,, butexcluding all other,drivers,.employees, and super-visors as definedby the Act. "We shall make no final unit'determination"at thistime, but shall be guided in part by the desires of the DOWNINGTOW,M PAPER CO.313employees as expressed in the election hereinafterdirected. If a majority vote for the Petitioner, they willbe taken to have indicated their desire to constitute aseparate bargaining unit, and the Regional Directorconducting the election will issue a Certification ofRepresentatives -to the Petitioner for the employees inthe group described above, which the Board, in suchcircumstances, finds to be appropriatefor the purpos-7 In order toassure that all eligiblevoters may have the oportumty tobe, informed of the issues in the exerciseof their statutoryright to vote, allparties tothe election should haveaccess to a list of voters and theiraddresseswhich,may be usedto communicatewith them.ExcelsiorUnderwear Inc.,156 NLRB 1236;N-LR.B_v. Wyman-Gordon Co,394 U.S759.Accordingly, it is hereby- directed that an electioneligibility list,containing the names and addresses of all the eligible voters,must be filedes,of collectivebargaining.,.,In _the event that amajority do not vote for the-Petitioner, these employ-ees shall remaina part of theexisting; ,unit and theRegional Directorwill issue aCertification of Resultsof Election to such effect.[Direction of Election7 omittedfrom publication.]by the Employerwith the Regional Director for Region 4 within 7 days ofthe date of this Decision and Direction of Election.The Regional Directorshallmake the list available to all parties to the election.No extension oftime to file this list shall be granted by the Regional Director except inextraordinarycircumstances.Failure to comply with this'requirement shallbe grounds for setting,aside the election whenever proper objections arefiled.-